 In the Matter of POTLATCH FORESTS,INC.andLOCALS 10-358AND10-361,'INTERNATIONALWOODWORKERSOF AMERICA,AFFILIATED WITH THE.C. I. O..In the Matter of POTLATCH FORESTS,IN c. anlLOCAL 10-364, INTERNA-TIONAL WOODWORKERS OF AMERICA,AFFILIATED WITH THE C. I. O.In the Matter Of POTLATCH FORESTS, INC.andINTERNATIONAL WOOD-,WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Cases Nos. R^5373(19-R-1058),R-5,35741 (19-R-1083), 19-R-1164',respectvvelySUPPLEMENTAL DECISIONAND'CERTIFICATION OF REPRESENTATIVESMarch 4,-194 i.On November 9, 10, 11, and 12, 1943, pursuant to the Decision andDirection of Election issued by the Board herein on October 14, 1943,1an electionby secret ballot was conducted under the direction andsupervision of `the Regional Director for the, Nineteenth Region(Seattle,Washin(Tton).On November 15, 1943, the Regional Directorissued and duly served upon the parties a Report on Ordered Election.Said report indicated that of approximately 2,886 voters in, theunit, 2,178 cast valid votes, 1,118 of which were cast for InternationalWoodworkers of America, C. I. 0., herein called the C. I. 0., 953were cast for Lumber and Sawmill Workers Union, A. F. L., herein,called the A. F. L., 21 ,were cast for neither, 3 were invalid, and 83were challenged.2Since a disposition,of the challenged ballots didnot affect the results of the election, the Regional Director made norecommendation with respect thereto.21n his report,the Regional Duector stated with respect to the challenged votes :***3 werecast by employees of the Townsite department who were excludedfrom the unit by the Board'sDirection of ElectionForty-tour challenged votes werecast by the employees *of the Washington-Idaho-Montana railroad, which employee,were excluded from the unit by direction of the Board.Of the remaining challengedrotes, 36 in number,all challenges were made because it was claimed that the em-plo%ees were excluded by the terms of the Board's Direction of Election55 N L It. B. No. 4425ii 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 17, 1943, the A. F. L. filed Objections and Exceptionsto Election with the Regional Director, alleging that (1) the orderdirecting the election was invalid, since no hearing was afforded,.bythe Board, as required by statute, and since the evidence consideredby the Board in ordering the election was, as to the A. F. L., hearsayandex parte;(2) a substantial number of employees of PotlatchForests, Inc., herein called the Company, who are now in,militaryservice, were erroneously excluded from participating in the electionbecause of the method' of conducting said election; (3) the order di-recting the election excluded railway maintenance employees whoare members of the Potlatch local of the A. F. L., a party to the'Master'Contract between the, Company and, the A. F. L.; (4) 'Townsite em-ployees were improperly excluded,from participating in the election;-and (5) 'a number of votes were cast-by employees added'to'the Com-pany's pay roll subsequent to the Direction of Election.On December 28, 1943, the Regional Director issued and duly servedupon the parties a Report on' Objections, ' recommending that, sincethe matters contained in the objections were directed to the Decisionand Direction of Election herein, and not to the conduct;of the ballot,the objections be overruled.Thereafter, on January 11, 1944, the A. F. L. filed a motion with-the Board, seeking reconsideration of the Decision and Direction,, ofElection herein, vacation of the election conducted pursuant, thereto,a stay of certification, and an appropriate hearing. , In support ofsaid motion, the A.F. L. contended, in, general, that, (1) the. Decisionand Direction of Election was issued, ,ithout according the A., F. L.a hearing in accordance with its statutory rights in that it was notafforded an opportunity to,,present evidence with respect to issuesnot present in the original proceeding,3 referring specifically- to Pot-latchMercantile and Potlatch , Townsite employees, and otherem-.ployees engaged in and about the; two operations not involved in that,proceeding; (2) no opportunity vas accorded\the A. F.,IL, to presentevidence with respect to the appropriate pay roll to be' used for deter-mination of eligibility, or with respect io'the proper times and placesfor the holding of the election; 'and '(3) the A. F. L. was not given anadequate opportunity to present evidence with respect to (a) thestatus ofWashington-Idaho-Montana railroad employees, (b) -thevalidity of the statement of the' Field Examiner in 'Case No. 19-R-1164, which was considered as part of the record in the Decision andDirection of Election, (c) the status of employees of the Potlatch andRutledge operations who had entered the armed services of the United3Matter of PotlatchForests,Inc,51 N L R B 2S8 POTLATCH FORESTS, 1NC.-257States,4(d) the impropriety of permitting the participation in theelection of employees added to the Company's pay roll between thedate of the hearing5-and the dates of the election,and (e)the natureand status of the contractual relations between the Company and theA. F. L. Afterdue consideration,the Board, on January 27, 1944,issued-an Order directing further hearing upon the matters raisedin the afore-mentioned objections and motion of the A. F. L., remand-ing the proceeding to the Regional Director for the purpose of con-ducting said.hearing.Said order furtherprovidedthat a ruling uponthe motionof the A.F. L. would be deferred until the Board hadreconsidered the entire record, including the evidence to be adducedat the further hearing.The aforesaid hearing was held upon duenotice at Lewiston,Idaho, on February 18 and 19, 1944, before ThomasP. Graham, Trial Examiner.The Company,the C.I.0., and theA. F. L. appeared,participated,and were afforded full opportunityto be heard,to examine and; cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings made.at the hearing are free from prejudicial error and.are hereby of-'firmed.',.;All partieswere,A orded an opportunity to file briefs withthe Board.The A. F.,L. made a request,at the hearing,and ;again _subsequent thereto for oral argument before the Board.Said re-quests are hereby denied.-Upon the entirerecord inthe case, including the Report on Elec-tions,:the Objections and Exceptions of the A. F.L., theReport onObjections,the motionof the A.F. L., and the further hearing on saidobjections and motion,the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTThe jiincipal'contention of the A. F. L. is that it was not afforded aproper'hearing a's provided by the National Labor Relations Act, andthe ' Boa'rd's Rules and Regulations.The record, in this consolidatedproceeding indicates the following sequence of events :'The C. I. O.; 'in it s' original' petitions, had sought to represent theemployees of the Bovill, Headquarters, and Lewiston operations ofthe Company in three separate units.? 'The A. F. L. appeared at the4 The A.F. L. conceded in its motion that the'policy of the Board on the subject is wellknown,but contended that the representatives of these operations had the right to-presentevidence and arguments upon this subject in an effort to obtain revision or modification ofsuch policy.cThe A. F. L refers to the hearing 'conducted pursuant to the original petitions' (seefootnote 3,supra)in this, proceeding, which was held on May 14 and 15, 1943O At the hearing, the A F. L sought to introduce several exhibits peitaming to personsemployed by the Company who had been inducted into the armed forces of the UnitedStatescumulative, since he had already, received into evidence one such exhibit7Cases Nos 19-R-1058 (R-5313) and 19-R-10S3 (R-5374)578129-44-vol 55-18 258-DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing held pursuant to these petitions and was given an opportunityt o participate therein.Thereafter,on July 13, 1943, the Board issued,aDecision and Order, dismissing the said petitions on the groundthat the collective bargaining history between ,the Company and , theA. F. L.'clearly indicated the propriety of a single unit composed-ofall logging and milling employees of the Company.8 Ou'July 16, 1943,after the issuance of the Decision and Order, the C. I. O. filed a peti-tion ° in which it sought a unit conforming to that which the Boardhad indicated as appropriate in its decision. , Thereafter, on August11, 1943, the C. I. O. filed a motion with' the Board for tin order reopen-ing'tlhe original proceedings, amending the petitions 'therein to con-form with its current petition, and directing an election among all em= .ployees of the Company without further hearing; in the alternative itmoved that the record in the original proceedings be incorporated andmade a part of the record in the current one, and that an election bedirected thereon.After due consideration of the motion, the Board,on'September 14, 1943, issued a Notice to Show Cause why (a) theDecision and Order'previously issued-should not be vacated, (b) ,theoriginal petition'reinstated, (c) the new'petition should, not be.madepart of the'record in the original proceedings and treated as an amend-ment to the petitions therein, (d) the statement of the Field Examinerin the current proceeding, should not be made a part, of the record in ;the original proceedings, (e) a reconsideration of the entire record asthus supplemented should not be made, and (f) a new Decision andDirection' of Election' should not be issued without 'furth'er' hearinIn answer thereto, the A; F. L. filed a "Protest and Objection to Orderof September 14, 1943," contending that the procedure contemplatedby the Board was based upon hearsay and isex parteas to the A. F. L.,that employees of two operations of the Company not included withinthe scope of,the original petitions filed by the C. I. O.-had not beengiven an opportunity to present evidence on their own behalf, and thatthe Board had no authority to set aside an existing contract by suchproceedings.For reasons "stated in' the Decision and Direction ofElection subsequently issued,10 the Board found that insufficient causeto the contrary had been,shown, and directed an election in accordancewith its Notice."As previously indicated, the C. I. O. obtained amajority of the valid votes cast at said election and the Regional Di-8 See footnote8, supra.8 Case No. 19-R-116410 See footnote1, supra.'iThe A F L thereupon petitioned the District Court of the United States for theWestern District of Washington, Northern Division, to enjointhe Regional Director fiomholding the election; the Court, however, retused to grant the relief sought oil the groundthat such actionwas 'premature,since theBoard had not taken finalaction inthis proceed-ingSeeInland Empire DistrictCos ecil vThdmas P Graham, et al,Coil Action, Ao'827, issued November 6, 1943, 11 L R R ^=i6 IPOTLATCH 'FORESTS, INC.259rector so reported.12Thereupon, the A. F. L. filed Objections to theElection Report and a motion for, reconsideration.As indicated here-inabove, the Bbard remanded the entire proceeding to -the RegionalDirector'for the purpose of conducting a further hearing upon the mat-ters contained in-said objections and motion.As stated above, the ' A. F. L. in substance contends that theBoard, was not authorized by the Act to order an election withoutfirst having held a hearing 'on the petition of the C. I. O. in Case No.19-R-1164, and consequently that no certification can be issued as aresult of the election.Assumingarguendothat the A. F. L. is correctin contending that the statutory requirement. of a hearing was notmet by the procedure followed by the Board prior to the election,such procedural defect, if any existed, is'cured inasmuch as the Board'has since field a hearing on all matters objected to by,the A. F. L. andhas reconsidered the entire case on the basis of the records made atboth hearings.We find therefore that the requirements of an appro-priate hearing have been met; the contention of the A. F. L. that ithas not been accorded a hearing is accordingly overruled.The A. F. L. contended in its' motion that it had entered uponcontractual relations with the Company, between the issuance of theDecision and Order '13 and the Decision and Direction of Electionherein'14 and that it was entitled to present evidence thereon.TheBoard, accordingly, permitted the A. F. L. at the further hearing topresent whatever additional evidence it deemed pertinent to a fulldisclosure of its contractual relations with )the Company.The record shows that on June 5, 1941, the A. F. L. and the Com-pany executed a master contract, effective June. 1, 1941, covering allfive milling and logging operations of the Company.The contractprovided that in the event "either party to this agreement desires tomodify or terminate the agreement, he shall give written notice to theother party at least 'sixty days in advance of such modification ortermination."It further provided that unless the foregoing option'=The 'A F L petitioned the Federal District Court for the District of Idaho, CentralDivision, to enjoin the tiansmission of the election report by the Regional-Director to theBoardThis proceeding was dismissed in November 1941, since service upon all thedefendants was not obtainedSee Local 2766,Lawbcr'and SaiwntllWorkersOnion, ct alv.EccreHanson,Civil Action, No..1553.The A. F L also sought similar relief in the Federal District Court for the WesternDistrict of Washington, Northern Division.The Court granted a tempoiary restrainingoider on November 19, 1943, but thereafter dismissed the proceeding be older datedDecember 9, 1943SeeInland Empire District Council,etc , ct al v 7' I' Cralranr. JrCivil Action, No 834In addition to the foregoing actions, the A F L brought a proceeding,in the FederalDistrict Court for the District of Columbia, seeking to set aside all pioceerluigs taken b}the Board in this matter, including the Report on Ordered Election 'The Court, b^ orderdated December 15,1943, granted a motion of the Board to dismiss this proceeding on theground that the reliet sought cias prematureSeeInland Empire I) trict Conici1, Lun,herandFarvnnll-11'oiber c Union,et nlv lr 7,li-R , et al ,Cic rl \etum, Au 223-.1'See footnote 3,sepia.14 See footnote 1,sapr it 260DECISIONSOF NATIONALLABOR RELATIONS BOARDto modify or terminate "is exercised by either party at a prior date,the agreement shall automatically' terminate one year from the dateof the agreement."On May 29, 1942, the Company advised theA. F. L. that "we are willing" to renew the present Master Agree-ment . . . which expires on June 1, 1942, for one year to cover theperiod from that date to June 1, 1943." On "February 16, 1943, theCompany notified the A. F. L. in substance that, unless the A. F. L.agreed to eliminate a clause in the master agreement requiring em-ployees to maintain their-membership in the A. F. L., "we ask youto accept this as notice of termination of the master agreement asof May 1, 1943."The A. F. L. did not agree to eliminate the clauseobjected to by the Company, and consequently the contract was ter-minated, pursuant to the Company's notice, on May 1, 1943.Therecord shows that no new contract has been entered into by the Com-pany and the A. F. L. After termination of the contract and follow-ing numerous proceedings, which it is unnecessary here to relate,before an agency,of the National War Labor Board known as theWest Coast Lumber Commission, certain orders were issued directingan extension of the contract. It, is unnecessary, to pass upon thevalidity of these orders since the last order of the National War LaborBoard, dated January 31; 1944, on -its face states than the extensionis operative only "until a new exclusive bargaining agency is certifiedby then National Labor Relations Board."Both in its objections and in its motion, the A. F. L. contended thatitwas entitled to introduce evidence relating to the status of em-,ployees of the Company who had been inducted into the armed forcesof the United' States. , At the further hearing it was permitted tointroduce such evidence, the Trial Examiner rejecting only such ex-hibits as were.corroborative of the evidence. already introduced.Atthis hearing, the A. F. L. contended,that such persons should havebeen entitled to ,participate in the election; and that the Board should'have. made provision for the balloting of these' employees.We havefrequently had occasion to pass upon this issue, and, for reasonsstated in theWilsonCase,16 find that our customary practice; as setforth in the Direction of Election,' was proper.The A. F. L. contended in its motion that'it should have been af-forded an opportunity to present evidence with respect to the properpay roll to be used for the purpose of determining eligibility to par-ticipate in the election and with respect to the times and places for theconduct of the election.It further contended, both in its motion andin its objections, that it was not given an opportunity to present evi-dence indicating "the_ inappropriateness of permitting persons added15Matter of Walson & Co., Inc., 37 N.L. R. B.1944; see alsoMesta Machinery Company,55 N L R B 59 iPOTLATCH FORESTS, INC.261to the Company's pay roll between 'May 14, 1943,18 and November9, 1943,1' to participate in the election.Although it was permitted-to do so at the further hearing,-the A. F. L. presented no evidencesufficient to warrant a disturbance of our customary finding withrespect to eligibility which was made in Section V of the Decision andDirection of Election.The A. F. L. also contends that the Board considered the statementof the Field' Examiner in Case No. 19-8-1164 without permittingany opportunity to point out defects and weaknesses containedtherein.For reasons stated in our Decision and Direction of Election,we find this contention to be without merit. 18Both in its objections and in its motion, the A. F. L. contendedthat it had not been given an opportunity to present evidence withrespect to the status of employees of the Washington-Idaho-Montanarailroad who were excluded from the voting group by the Decisionand Direction of Election.At the further hearing, the A. F. L.presented evidence indicating that these employees were representedby its Potlatch local for the purposes of collective bargaining, andtook the position, therefore, that they should have been given an oppor-tunity to vote.The evidence adduced at said hearing clearly showedthat these employees were employed by a railroad company, which,although a wholly owned subsidiary of the Company herein, is aseparate and distinct corporate enterprise.The evidence furthershowed that these employees are covered by a contract between thePotlatch local of the A. F. L. and the railroad as a distinct unit.Since they are represented under _ a separate contract and are notemployees of the Company, we see no reason for disturbing our pre-vious finding.19,The A. F. L. contends that it had not been given an opportunityto present evidence upon the status of Potlatch Townsite and PotlatchMercantile employees who had been specifically excluded from thevoting unit by the Decision and Direction of Election, and, at thefurther hearing, took the position that these employees should havebeen included within the voting group.The evidence adduced atsaid hearing shows that Potlatch Townsite employees are mainte-nance workers who are concerned primarily with the repair and main-"'The first day of the original hearing in Cases Nos. 19-R-1058 and 19-R=1083.17The first day of the election herein.-'19 In said Decision we stated :Such statements, are based upon Board investigations which are necessarily exparte;they are not offered as final proof of representation, but are merely safe-guards against the indiscriminate filing of petitions, and are not, therefore, subjectto cross examination.SeeMatter of HillStores,Inc.,39 N L.R. B 874 ;Matter ofAtlas Powder Company,43 N L R B. 757.11 It is unnecessary to pass upon the question whether the railroad company is subject tothe Railway Labor Act and hence not an employer within the meaning of'Section 2 (2) ofthe Act. '262DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance of property within the town of Potlatch and that they per-form their duties according to a working schedule which differs, fromthat of the logging and milling employees; and that only on rareoccasions are .they asked to perform maintenance work at' the Pot-latchMilling operation 20Furthermore, the subsidiary contract be-tween the Potlatch local of the A. F. L. and the Potlatch operationof the Company 21 specifically excludes these employees from the unit,as well as the Potlatch Mercantile employees.With respect to thelatter group, the record indicates that these employees are engagedby and receive a salary from the Potlatch Mercantile Company," andtheir duties are confined to the store which the Mercantile Companyoperates.In view of the foregoing we see no reason for disturbingour prior finding with respect to these groups.Although the issue was not specifically raised in either its motionor objections, the A. F. L. presented evidence at the further hearingwhich showed that watchmen and guards of the Company, althoughpreviously militarized and under, the. jurisdiction of.-the United StatesArmy, have, since January 10, 1944, been demilitarized.The evi-dence at said hearing further indicates the watchmen, at least; arestilldeputized by the county.We' see no reason, therefore, to dis-turb the finding made in our Decision and Direction of Election, andwe shall specifically exclude deputized- as well as militarized guards,and watchmen.-We find that the objections of the A. F. L. raise no substantialor material issue with respect to the conduct of the ballot or to theReport on Ordered Election, and we therefore overrule them.Furthermore, in view of our'discussion hereinabove, we see no reasonfor disturbing our previous Decision and Direction of Election.Ac-cordingly, we shall certify the C. I. O. as'the exclusive representativeof the employees in the appropriate unit.-CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Sections 9 and 10, of theNational Labor Relations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIED that International, Woodwor-kegs of Amer-ica, affiliated with the Congress of Industrial Organizations, has been20The record discloses that there is a separate maintenance crew attached to the millwhich ordinarily takes care of, the maintenance work of the mill ''The master contract of June 5,'1641, specifically provides'fdr'the esec'ution'of'subsidiarycontracts between each of the five operations of the Company and the locals of the A F Lat these operations.These subsidiary contracts contain provisions, applicable to thecircumstances presented at the particular operation covered therebyThe Company's employees are hourly paid.4 POTLATCFI FORESTS, INC..263designated and selected by a majority of all productionand mainte-nance employees of Potlatch Fores•s,Inc., Lewiston,Idaho, at its fiveoperations,includingscalers,and railroad employees at the loggingoperations who are not employees of theWashington-Idaho-Montanarailroad,but excluding all supervisory employeeswithauthority tohire, promote,discharge,'discipline,or otherwiseeffect changes in thestatus of employees,or effectively-- recommend such action,store em-ployees,militarized or deputized guards and watchmen, clerical em-ployees, confidential employees,employees of Potlach MercantileCompany,,employees of the Townsite Department,foresters, andtemporary employees, as their representatives for the purposes ofcollective bargaining,and that, pursuant to Section9 (a) of the Act,InternationalWoodworkers of America,affiliatedwith the Congressof Industrial Organizations,is the exclusive representative of allsuch employees for the purposes of collective bargaining,with respectto rates of pay, wages,hours of employment,and other conditionsof employment.r